Exhibit 10.5

2012 EXECUTIVE MANAGEMENT COMPENSATION PROGRAM

FOR NON-VIRGINIA-BASED COVERED OFFICERS (“2012 NON-VIRGINIA EMCP”)

Program Document

Effective January 1, 2012

 

Covered Positions    This Program Document applies to non-Virginia-based Covered
Officers. Freddie Mac’s Chief Executive Officer (“CEO”), Chief Operating Officer
(“COO”), all Executive Vice Presidents (“EVPs”), and all Senior Vice Presidents
(“SVPs”) are each considered a “Covered Officer,” unless an employee’s
participation as a Covered Officer is specifically excluded in a separate
agreement. A Covered Officer is considered non-Virginia-based if he or she is
primarily or principally assigned to provide services from a work location
outside of the Commonwealth of Virginia.

Covered Position

Participation

Requirement

   Participation in the 2012 Non-Virginia EMCP is conditioned on the Covered
Officer’s agreement to the terms and conditions set forth herein and in the 2012
EMCP Recapture and Forfeiture Agreement (“2012 Recapture Agreement”). A Covered
Officer who does not agree to the terms of both the 2012 Non-Virginia EMCP and
the Recapture Agreement will receive only Base Salary. The terms and conditions
set forth in the 2012 Recapture Agreement are incorporated in and made a part of
this 2012 Non-Virginia EMCP. Target Total Direct Compensation1    A Covered
Officer’s target total direct compensation (“Target TDC”) is the sum of Base
Salary and Deferred Salary, each of which is paid in cash. Base Salary    Base
Salary is earned and paid on a semi-monthly basis and cannot exceed $500,000
without FHFA approval. Deferred Salary    The portion of Target TDC not paid in
Base Salary is Deferred Salary. Deferred Salary is available to be earned and is
provisionally credited on a semi-monthly basis. It is actually earned and will
be paid following a determination that certain contingencies and conditions
precedent have been met (see “When Deferred Salary is Earned” and “When Deferred
Salary is Paid,” below).                   Deferred Salary consists of the
following two elements:                      At-Risk Deferred Salary – The
amount of At-Risk Deferred Salary that is available to be earned shall be equal
to 30% of the Covered Officer’s Target TDC.                      Ø    One-half
of At-Risk Deferred Salary (or 15% of Target TDC) is based on corporate
performance as assessed by the Compensation Committee (the Committee) of the
Board of Directors and the Federal Housing Finance Agency (FHFA) against
objectives they deem relevant for the calendar year in which the At-Risk
Deferred Salary is available to be earned.2 The total amount of a Covered
Officer’s At-Risk Deferred Salary that is available to be earned based on
corporate performance is subject to reduction ranging from 0% (no reduction) to
100% (the maximum reduction).                        Ø    One-half of At-Risk
Deferred Salary (or 15% of Target TDC) that is available to be earned is subject
to reduction based on individual performance. The total amount of a Covered
Officer’s At-Risk Deferred Salary that is available to be earned based on
individual performance is subject to reduction ranging from 0% (no reduction) to
100% (the maximum reduction.

 

 

1 

Initially expressed as an annual rate. Amount will be prorated, as appropriate,
to reflect date of hire, promotion into a Covered Position, date of termination,
or other adjustment to Target TDC.

2 

For a Covered Officer for whom a separate division scorecard is approved by
either a Board committee or FHFA, the reduction will be based on the appropriate
Board committee’s and FHFA’s assessment of performance against such separate
division scorecard.



--------------------------------------------------------------------------------

2012 Non-Virginia Executive Management Compensation Program

Page 2 of 5

Effective January 1, 2012

 

Deferred Salary

(continued)

             For Covered Officers other than the CEO, a Covered Officer’s
performance during the calendar year for which the At-Risk Deferred Salary is
available to be earned will be assessed by the CEO, in his/her sole discretion,
pursuant to the performance assessment process in effect for such year.         
             In the case of the CEO, the Committee will evaluate the CEO’s
performance and, after considering input from other independent members of the
Board, determine the reduction, if any.                      At-Risk Deferred
Salary payments for Executive Officers (as defined in the Committee’s charter)
are subject to review and approval by the Committee and FHFA. Payments for
Non-Executive Officers will be reviewed by the Committee and FHFA.            
      Fixed Deferred Salary – The amount of Fixed Deferred Salary that is
available to be earned shall be equal to the Covered Officer’s Target TDC less
Base Salary and less At-Risk Deferred Salary and is not subject to reduction
based on either corporate or individual performance.                Payment of
both At-Risk and Fixed Deferred Salary is also subject, if applicable, to the
“Treatment Upon Termination” provisions set forth below.

When Deferred Salary

is Earned

   A Covered Officer’s right to receive and retain any provisionally credited
but unpaid Deferred Salary is subject to the following contingencies and
conditions precedent, and provisionally credited but unpaid Deferred Salary is
earned only when such contingencies and conditions have been satisfied: (a) in
the case of At-Risk Deferred Salary, the applicable corporate and individual
performance conditions have been met, as established through the performance
assessment and reduction process for At-Risk Deferred Salary; and (b) in the
case of Fixed Deferred Salary, the Covered Officer has completed any requisite
period of continuous employment with Freddie Mac as described further in
Treatment Upon Termination: Fixed Deferred Salary. The failure to fulfill any
contingency or condition precedent will prevent the Covered Officer’s
entitlement to Deferred Salary.

When Deferred Salary

is Paid

  

Deferred Salary is paid only if the relevant controlling contingencies and
conditions precedent are met (see When Deferred Salary is Earned above), after
application of (i) the performance assessment and reduction process and (ii) any
relevant forfeiture and recapture provisions.

            Any Deferred Salary that is payable to a Covered Officer as
described above and that was available to be earned and provisionally credited
in one quarter shall be paid in cash on the last business day of the
corresponding quarter of the following calendar year. This payment schedule is
referred to as the Approved Payment Schedule.

Impact on Retirement,

Executive, and Welfare

Plans

   The treatment of Base Salary and Deferred Salary as compensation for purposes
of Freddie Mac’s retirement and welfare benefit plans is governed by the actual
terms of those plans. The table below summarizes whether Base Salary and
Deferred Salary a Covered Officer receives while an active employee are treated
as compensation for purposes of the following Freddie Mac retirement and welfare
benefit plans. Freddie Mac retains the right to amend, revise or discontinue any
of the retirement and welfare benefit plans and the terms of each plan will
prevail in the event that there is any conflict between those terms and the
table below:



--------------------------------------------------------------------------------

2012 Non-Virginia Executive Management Compensation Program

Page 3 of 5

Effective January 1, 2012

 

                    Impact on Retirement, Executive, and Welfare Plans
(continued)    

Freddie Mac’s Retirement and Welfare

Benefit Plans

   Base Salary Considered   Compensation?      Deferred Salary Considered
Compensation?      

 

Tax-Qualified Thrift/401(k)

  

 

Yes

  

 

Yes

     

 

Tax-Qualified Employees’ Pension

  

 

Yes

  

 

Yes

     

 

Non-Qualified Supplemental Executive Retirement Plans (SERP)3

  

 

Yes

  

 

Yes

     

 

Group Term Life Insurance

  

 

Yes

  

 

No

     

 

Group Universal Life Insurance

   Yes    No      

 

Long-Term Disability Plan

   Yes    No      

 

Accidental Death and Personal Loss Insurance

  

 

Yes

  

 

No

     

 

Business Travel Accident Insurance

  

 

Yes

  

 

No

     

 

Worker’s Compensation

  

 

Yes

  

 

No

     

 

Purchase/Payout of Vacation

  

 

Yes

  

 

No

       

 

Any Base Salary or Deferred Salary a Covered Officer receives after termination
of employment is NOT treated as compensation for purposes of any Freddie Mac
retirement or welfare benefit plan.

 

 

Treatment Upon

Termination:

Base Salary

     

 

Base Salary will cease upon termination of employment, regardless of the reason
for such termination.

 

 

3 

Compensation for the purposes of the Non-Qualified SERP may not exceed two times
a Covered Officer’s Base Salary.



--------------------------------------------------------------------------------

2012 Non-Virginia Executive Management Compensation Program

Page 4 of 5

Effective January 1, 2012

 

Treatment Upon

Termination:

At-Risk Deferred Salary

  

The timing and payment of any unpaid portion of At-Risk Deferred Salary is based
on the reason for termination of employment, as follows:

       

• Forfeiture Event – All provisionally credited but unpaid At-Risk Deferred
Salary is subject to forfeiture upon the occurrence of an event or conduct
described in the 2012 Recapture Agreement;

           

• Death – All provisionally credited but unpaid At-Risk Deferred Salary is paid
as soon as administratively possible, but not later than 90 calendar days after
the date of death; and

           

• Any Other Reason4 – All provisionally credited but unpaid At-Risk Deferred
Salary is paid in accordance with the Approved Payment Schedule, subject to the
performance assessment and reduction process for At-Risk Deferred Salary (see
When Deferred Salary is Paid above).

            In cases of death or Long-Term Disability (as defined in the
Long-Term Disability Plan in effect on the date of termination), the performance
assessment and reduction process for At-Risk Deferred Salary is waived, and
there is no reduction based on either corporate or individual performance.

Treatment Upon Termination:

Fixed Deferred Salary

  

The timing and payment of any unpaid portion of Fixed Deferred Salary is based
on the reason for termination of employment, as follows:

       

• Forfeiture Event – All provisionally credited but unpaid Fixed Deferred Salary
is subject to forfeiture upon the occurrence of an event or conduct described in
the 2012 Recapture Agreement;

           

• Death – All provisionally credited but unpaid Fixed Deferred Salary is paid in
full as soon as administratively possible, but not later than 90 calendar days
after the date of death; and

           

• Any Other Reason4 – All provisionally credited but unpaid Fixed Deferred
Salary is paid in accordance with the Approved Payment Schedule (see When
Deferred Salary is Paid above).

            A Covered Officer’s provisionally credited but unpaid Fixed Deferred
Salary will be reduced by 2% for each full or partial month by which the
termination precedes:            

• January 31, 2014 for a Covered Officer who was an employee on January 1, 2012
and who remained continuously employed through the termination date; or,

           

• The 25-month anniversary of the hire date for a Covered Officer hired after
January 1, 2012.

            This reduction will not be applied in cases of death or Long-Term
Disability.

 

 

4 

Any Other Reason includes, but is not limited to, voluntary terminations,
retirement, long-term disability, and involuntary termination for any reason
other than a Forfeiture Event.



--------------------------------------------------------------------------------

2012 Non-Virginia Executive Management Compensation Program

Page 5 of 5

Effective January 1, 2012

 

Reservation of Rights

and Applicable Law

  

Each Covered Officer’s employment with Freddie Mac is “at-will,” meaning that
either the Covered Officer or Freddie Mac may terminate such employment at any
time with or without cause or notice. Nothing in this Program Document or any
other document referred to or incorporated by reference herein shall be held or
construed to change the at-will nature of any Covered Officer’s employment with
Freddie Mac.

 

Nothing in this Program Document is intended or shall be construed to abrogate
FHFA’s authority to either: (i) modify or terminate any compensation plan or
program (including the 2012 Non-Virginia EMCP); or (ii) disapprove the actual
payment of any form of compensation to be paid pursuant to the 2012 Non-Virginia
EMCP.

 

FHFA retains the right to modify any of the terms and conditions of your
employment, including the right to modify or rescind the terms and conditions of
the 2012 Non-Virginia EMCP as well as the actual payment of compensation to you
pursuant thereto, without giving rise to liability on the part of Freddie Mac.

 

The 2012 Non-Virginia EMCP is subject to and shall be construed in accordance
with: (i) any applicable law and any applicable regulation, guidance or
interpretation of FHFA and/or the United States Department of the Treasury; and
(ii) the substantive laws of the state in which the Covered Officer’s primary
place of employment with Freddie Mac is located, excluding the laws of such
state concerning choice-of-law that would result in the application of the laws
of a different jurisdiction.

 

Payment of Deferred Salary under the 2012 Non-Virginia EMCP is intended to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986 (“Section 409A”), as amended, and, specifically, with the separation pay
exemption and short term deferral exemption of Section 409A, and shall in all
respects be construed, interpreted, and administered in accordance with Section
409A. Notwithstanding anything in the 2012 Non-Virginia EMCP to the contrary,
payments may only be made pursuant to the 2012 Non-Virginia EMCP upon an event
and in a manner permitted by Section 409A or an applicable exemption. All
payments to be made upon a termination of employment under this Program may only
be made upon a “separation from service” under section 409A. If a Covered
Officer is a “specified employee” (within the meaning of Section
409A(a)(2)(B)(i)) at the time of a separation from service, payments scheduled
to be made during the six months following the separation from service shall, to
the extent required by Section 409A, be deferred to and payable on the first day
of the seventh month following the separation from service.

By signing below, I acknowledge that I understand and voluntarily agree to the
terms of this 2012 Non-Virginia EMCP, effective as of January 1, 2012:

 

            

Covered Officer’s Signature

      Date                      

Printed Name

      Title   